Mr. Justice Wikliams
delivered the opinion of the Court.
Questions arise in this case in regard to the quart-turn of proof required to convict one of contempt of court, and to reversé a judgment of conviction on the appeal of the accused to an appellate court. .
The conviction of Daugherty in the - court below was one for the violation of an injunction issued by the court in a nuisance case inhibiting the sale of intoxicating liquors by him as contemnor. Acts (Extra Session), 1913, chapter 2, p. 665.
Contempts are of two kinds, civil and criminal. A “civil contempt” is one where a person refuses or fails to comply with an order of court in a civil case;'and punishment is meted at-the instance and for the benefit of a party litigant. The proceeding is in furtherance of the right of a private person *127which the court has determined that he, as a litigant, is entitled to. To this class of contempts belong such an act as the refusal to pay alimony, as ordered. Unless special elements of contumacy appear, such refusal is looked upon as a resistance of the opposite party, and not the court itself. If imprisonment be ordered it is remedial and coercive in character, having relation to the compelling of the doing of something by the contemnor which when done will work his discharge. As has been said, in such case the one imprisoned “carries the keys to his prison in his own pocket.” In re Nevitt, 117 Fed., 451, 54 C. C. A., 622.
“Criminal contempts,” on the other hand, are punitive in character, and the prtjceeding is to vindicate the authority of the law, and the court as an organ of society. Such contempts, while they may arise in private litigation, in a very true sense “raise an issue between the public and the accused.” Gompers v. Buck Stove, etc., Co., 221 U. S., 418, 31 Sup. Ct., 492, 55 L. Ed., 797, 34 L. R. A. (N. S.), 874; Clay v. Waters, 178 Fed., 385, 101 C. C. A., 645, 21 21 Ann. Cas., 897, and note; 1 Words and Phrases (Second Series), 715.
The contempt under review was peculiarly of the latter kind; and the proceeding is one quasi criminal in character. State ex rel. v. Persica, 130 Tenn., 48, 168 S. W., 1056.
In cases involving criminal contempts the rule is that the defendant is presumed to be innocent and *128must be proved to be guilty beyond a reasonable doubt. Gompers v. Buck Stove, etc., Co., supra, and cases cited.
We think the error of the court of civil appeals was in applying this rule in the weighing of the evidence on the trial on appeal in that court. The presumption of innocence in such a case, as well as in prosecutions for crimes, obtains only in the trial court; and on appeal the adverse finding below raises a presumption of guilt, which the accused must overcome, in-order to a reversal on the facts, by showing that the preponderance of proof is against the finding. Cooper v. State, 123 Tenn., 37, 138 S. W., 826, and cases cited.
In our opinion no such preponderance is shown on the record. Writ of certiorari is granted; the judgment of the court of civil appeals -is reversed, and that of the criminal court affirmed.